Title: To Thomas Jefferson from Benjamin Stoddert, 18 August 1801
From: Stoddert, Benjamin
To: Jefferson, Thomas


Sir
Geo Town 18 August 1801.
Knowing that the Comrs. of Washington, were about addressing you on a subject in which I have an Interest, I sent to them a letter, the copy of which I take the liberty to lay before you; as I find they had made up their dispatches before the rect. of the letter.
Mr White, the Comr. alluded to, as not Joining in the engagement to the State of Maryland, informs me, that I have mistated his motive for the refusal.—that it was not the apprehension of pecuniary loss, but a doubt of the power of the Comrs. to pledge the lots to the State, which with-held him.—Be it so—My object was to prove some little merit, & no crime in those, who notwithstanding such doubts would risk themselves to obtain money for the City, at a time when it could be got by no other means, and when it was known the necessary accomodations for the Govt could not be prepared without it.
I have the honor to be with great respect Sir Yr. most Obed Servt
Ben Stoddert.
